Dean, J.,
dissenting separately.
The present case does not present a controversy between private persons. It is a controversy between private persons and a consolidated rural school district, an arm of the sovereign government that functions under its authority, whose officers are charged with the responsibility *732that pertains to the- elementary education of the youth of the district. It is conceded that plaintiffs wei'e without actual notice of thp appointment of the appraisers until three days thereafter, namely, May 3, 1920.
The point that plaintiffs stress the most is technical. They argue with great force that they were not formally notified of the time when nor the place where the appraisers were to meet. Questions pertaining to the value of the land and to the damage suffered, if any, are treated as of no concern, but firm reliance is placed upon the failure of formal service of notice.
The same principle is involved in McGavock v. City of Omaha, 40 Neb. 64. In that case, as here- the question of . notice was involved, and we held : “A notice must be given by a city of proceedings to assess the damage to property which will be caused by a proposed change of the grade of a street in said city and of the time and place where the appraisers appointed for the purpose of assessing such damages will meet, in. order that the owner of the property so damaged may have an opportunity to be heard in his own behalf.* * If the notice is not given, the appraisement proceedings will not exclude the party of any remedy, but such party may commence an action at law to recover damages caused by such change of grade to property of which he or she is the owner.”
Plaintiffs had an adequate remedy at law. As in the McGavock case they were without notice, but their remedy was to “commence an action at law to recover damages,” if any, they suffered beyond the amount of the appraised value. If plaintiffs’ remedy at law was adequate, further Inquiry, under the weight of authority hereinafter noted, should cease with respect to the constitutionality of the act.
Pawnee County v. Storm, 34 Neb. 735, is in point. The opinion is by Maxwell, C.J. That case had to do with, the location of a public highway over the land of a nonresident owner. The usual statutory notice was published. The owner, as in the present case, was without *733actual notice of the proceeding until after the time for filing claims for damages had expired. The court held that the right of the owner to compensation was not forfeited, and that he might recover the value of- the land so taken within a reasonable time after he had actual notice. The remedy there pointed out would doubtless require the owner to file a claim with the county board, though the opinion is silent on that point, and it is presumed that body would do its full duty. In the present case plaintiffs forfeited no property rights. True, they could not be heard before the appraisers after the report was filed with the county judge, but plaintiffs were not remediless, as pointed out in the McGavock case and in the Storm case.
In 2 Lewis, Eminent Domain (3d ed.) sec. 568, the Storm case is cited. The text reads: “In Nebraska it has been held that, while notice by publication will give the tribunal jurisdiction and enable the land to be bound by its judgment, the landowner, who does not receive actual notice of the proceedings in time to make his claim pursuant, to the published notice, may present it after-wards and will be entitled to have it allowed.”
For other reasons plaintiffs are not in position to question the constitutionality of the act. The question of value is not referred to in the evidence, nor is it pleaded in the petition that the five-acre tract exceeded $1,500 in value or that plaintiffs were damaged in excess of that sum. With respect to value they have pleaded only conclusions. On this point the petition reads: “Plaintiffs further allege that the defendants have deposited with the county- judge the condemnation money and are now plowing said land preparatory to putting in fall wheat thereon, and if the defendants are permitted to take possession of said tract of land they will suffer irreparable injury, for which they have no adequate remedy at law.”
In 21 E. O. L. 110, sec. 5, it is said: “It is a well-settled rule that legal conclusions are not to be pleaded, for it is the duty of the courts to declare the conclusions, *734and of the parties to state the premises. The allegation of a conclusion of law raises no issue, need not be denied, and its truth is not admitted by a demurrer to the complaint containing it.” Having failed, to plead or to prove damages, plaintiffs cannot be heard to complain of the act on constitutional grounds. Cram v. Chicago, B. & Q. R. Co., 85 Neb. 586, 228 U. S. 70. See note L. R. A. 1917C, 142. It may be noted incidentally that the Cram case was affirmed on appeal to the supreme court of the. United States. In the Cram case it is said: “Until defendant is shown affirmatively to have been injured, he cannot be heard to complain that the act under which the suit is brought is unconstitutional.” 85 Neb. 586. Unless this appears he has not been deprived of due process.
In Cooley, Constitutional Limitations (7th ed.) 232, it is said: “Nor will a court listen to an objection made to the constitutionality of an act by a party whose rights it does not affect, and who has therefore no interest In defeating it.” In Clark v. Kansas City, 176 U. S. 114, Mr. Justice McKenna cites with approval the foregoing language of Judge Cooley, and adds: “We concur in this view, and it would be difficult to add anything to its expression.” State v. Currens, 111 Wis. 431: “Statutes are not to be declared unconstitutional at the suit of one who is not a sufferer from their unconstitutional provisions. * * * We cannot set aside the acts of the legislature at the suit of one who, suffering no wrong himself, merely assumes to champion the wrongs of others.” In Wellington, Petitioner, 16 Pick. (Mass.) 87, the court, speaking by Shaw, C.J., say: “Where act of the legislature is alleged to be void, on the ground that it exceeds the limits of legislative power, and thus injuriously affects private rights, it is to be deemed‘void only in respect to those particulars, and as against those persons, whose rights are thus affected.”
If plaintiffs were damaged in excess of $1,590 by the appropriation of their land, they should have so alleged *735in plain and unmistakable language. Or if the tract, by' reason of location or because of contiguity to other lands of plaintiffs, or for any other good and sufficient reason, caused them to be damaged in a sum exceeding that allowed by the appraisers, they should have pleaded the facts.
With respect to the judicial annulment of a legislative act, J adhere to the views expressed in the dissenting opinion in the nonpolitical judiciary case entitled State v. Junkin, 85 Neb. 1, 11, wherein the following authorities are cited: Cooley, Constitutional Limitations (7th ed..) 227; Professor Wigmore, 23 Am. Law Review, 719; City of Topeka v. Gillett, 32 Kan. 431; Ogden v. Saunders, 12 Wheat. (U. S.) *213; Hoover v. Wood, 9 Ind. 296.
The delicate duty of declaring that a legislative -act is void is an assumption of judicial authority that should not be exercised except upon the clearest grounds. An attack against an act of the legislature on alleged 'constitutional grounds should be the last resort of tli.e litigant. To hold an act invalid should be the last resort of a court. When a litigant presumes to raise Ids hand against the validity of a legislative act he should -first jilead facts showing clearly . and affirmatively .that his rights will be injuriously affected by an enforcement of the act. In the present case neither the equities nór the law are \yith ,the plaintiffs. In brief,, it appears, that a law has been declared unconstitutional at the suit of, .“a party whose rights it does not affect” and who “merely assumes to champion the wrongs of others.”’ A slender judicial thread is it not upon which to. hazard the validity of a! legislative act?